
	
		I
		111th CONGRESS
		1st Session
		H. R. 1344
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the homebuyer tax credit.
	
	
		1.Short titleThis Act may be cited as the
			 Real Help for Homebuyers Act of
			 2009.
		2.Extension and
			 modification of the homebuyer tax credit
			(a)Extension of
			 creditSubsection (h) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking December 1, 2009 and inserting
			 the date which is 1 year after the date of the enactment of the Real
			 Help for Homebuyers Act of 2009.
			(b)Increase in
			 dollar limitation
				(1)In
			 generalSection 36(b) of such
			 Code is amended by striking $8,000 each place it appears and
			 inserting $15,000.
				(2)Conforming
			 amendmentSection 36(b)(1)(B) of such Code is amended by striking
			 $4,000 and inserting $7,500.
				(c)Repeal of
			 first-time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of such Code is amended by
			 striking an individual who is a first-time homebuyer of a principal
			 residence and inserting an individual who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Section
			 36(b)(1)(A) of such Code is amended by inserting with respect to any
			 taxpayer for any taxable year after subsection
			 (a).
					(B)Section 36(c) of
			 such Code is amended by striking paragraph (1) and by redesignating paragraphs
			 (2) through (5) as paragraphs (1) through (4), respectively.
					(C)The heading of
			 section 36 of such Code (and the item relating to such section in the table of
			 sections for subpart C of part IV of subchapter A of chapter 1) are amended by
			 striking First-time
			 homebuyer and inserting Homebuyer.
					(d)Downpayment
			 requirementSection 36 of
			 such Code is amended (after the amendment made by subsection (a)) by
			 redesignating subsection (h) as subsection (i) and by inserting after
			 subsection (g) the following new subsection:
				
					(h)Downpayment
				requirementNo credit shall
				be allowed under subsection (a) to any taxpayer with respect to the purchase of
				any residence unless such taxpayer makes a downpayment of not less than 5
				percent of the purchase price of such residence. For purposes of the preceding
				sentence, an amount shall not be treated as a downpayment if such amount is
				repayable by the taxpayer to any other
				person.
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			
